OFFICE OFTHEA170RNEY         GENERALOFTEXAS
                                    AUSTIN
0smm.m
   a.MIWU
*Trom*cv
    oP(-
 tionorebleM.11 L?%nniilah%rd%on
 asrfrtant s%owtarp of State
 Au&in, Texas


                              opinionHo. 04l37
                              201Am0m or ruingrS6SS~
                                  ?ranohise    tax   ta be pold      by
                                  a aorpcratlon.
                Your rkqueat ror an opinion of thi%     department
 PUh:
             “We h&we been'lkrnbhed with en ep~&18tlun
        fop 4 charter or tb above nnmod qorpomtltion.
                                                    +31e
        purpo8e etat%U.ln tha oharter lilt
               -'The eupportor ala91itmw?y and eoiea-
        tirla undertakln&   to-wit:  to rid in loakily  .,
        aroiluble  to civfc and aultural  erganlsations
                  the rervloie of lutholritiar
        and groiipps                         in tar-
        lolu govsrmentel, clvio *Q oultimal tlol(la.*
             "sUbdiViei0116 Or the eDpiiUatiO&ii&d%8
        that tbemels no oopital steak, no aaoet8 and
        that the oorporatlon1% net organized for profit.
             wThlo Departmenthaa raised the qwrtlon
        a% to nh%ther the aorporatlon should be %x%mpt
        rmm tmahise tax %nd pa9 only th% $tO;OO iii-
        log see. You will note that tkm1at*er pest or.
        the    purposecl6ueesham that thi8~earpqrzktion~
                                                       .'
        isgoing  to rwnif+heivl.0
                                orgnnlsotlons   withtha
        eerviaoe of authorltlosinvarious   fioldr. Thir
        aejm*cntwasat Sli%   opinion thet in no'doing,
        the corporetlonWE% actually aatiw an a 'book-
        ing a(;enoyror leoturers’  and should puy a $SO.OO
        filing tee and %n annual ?raaohf~% tax, even
        t$ough it wns not organized ior pyoflt.
               "i:oshould bs pl%a%%d to~have en oplnloa.-
        rm0 your     Departmentaa to what riling  ree should
Eonortrble
         *ill &3mn Rleherdron,Page 4



       ba ohargeci an6 whether tho eorporetion, la 8th
       jest $0 the payment 0r an annual Sranohloo tax."
         33% lnaorporatoro0rthe prop0004  oorporatlon
%m apparentlyraeekingto.incorporateunder i?oatlonS of
-iale 1308 of ths Revised CIvIl Statute8 r$lloh roador
            *B-A*8upport orany lltsnry and malen-
      ' tirioundertaking;the melntonanae oi a library,
       or praaotion of painting, muala and other Iino
       art%.*
           Ycu state in your letter tbet your dagaSi.mant
~1s of the opinion that the purpooe alma80 a8 okrto4 in the
 charter applioetionwoUl.d ooaatituta' tlm orgprriutlonl
 booking %g%nay ror l%atur%ro r%quIring th% paymutt of Q
 mo.00 filing rec. If ouah lo 9ouv oplnloa, we rind w
appropriateoubdl7lsionor mtlala lSO8 under whloh a btmk-
 Isg %g%noy oould be lnaorporat%d~ 8% do not in thlaopia-
 ioa paoa .ugonthe question or whether the parpa 6lauo6
 lubrittod appropriatelyco~oo u&or 6ubdlvIolon3, lup r e,
aa suah question         ~:IJ not bcroro    UI.

          Ii yco should, In #lo %xer%loo 0r JO&j:dls6retbn;
detena ine
       that luoh propored 66rporation      lo in foot  on% ior
6 11tor%r9 cm4 sofom.lsIopurpooo under luoh sobdlv~olons
then we aubmlt for JOLIZuuIdan66 tho rol.ltndnf& 4loou~8lon
or tho law applicable thereto.
                mtiole    3914,   Revlaoa    Ciril     Otututeo, providea In
gut     that    the 6eoreta:rg
                             of State             %hall aolloot ae is081
             Wpon llllng oaoh oharter,   emendgent or
        %uppl%lcsntthereto or a oorpontlon ror the lup-
        port of pub110 worehip, any bmwvolenoo, ohm-i-
        tablo, ebuaatlonal,mIseloJUrp, LItorarJ!or aaiM-
        tiflo undertekfng,    . a riiinrr fee of ElO.00 '.
        . . .* (imiareaorl&f'ouro)
          irrtiale7094, lievie Civil Gtatuteo, sxmpto
certain oorporstionarr0rn the paymentorfranohlmo taxoo.
It modrr:
            -31% trenohiee tax Im~oeod by thlo ahaptor
        &all not apply to eny ineuruiao compw, ewety,
     Ronorsblr Will Kena Tiohardson,Paga 3



              gumanty or fidelity cornyany, or any transpn-
              tation company; or anyiilaeplng, palaae oar and
              dinInn;oar orm::nnyahioh is now rerclred to pay
              an annual tax m?&sured by their grose receipta,
              or tc oorporstionehaving no oapital rt,ock end
              organized for the axolualve purpose or promoting
              ths publio~interest 9r my oitp or town, ear to
              oorporatione     org0niooU   rorthe   purpose   or r*llg-
              lous wcrahlp, or ror provldiag plaoas of burial
              not ror p;ivata profit, or oorporationeorganizid
              tar the purpose of holdlnu agriculturalfair8 and
              enoouregiag agrioultural pursuita, or ror ltrlotlp
              eduoationalpurz‘oses,or for purely publio charltg."
               7here are several other rrtatuter, exempting ootnaln
     60aigrratse.typeabr corporation8rmmthe papent or fran-
     ohlsa taxes among nhioh am iutiolas 1407, Eilg, 28118an6
     82309. Hone or thee0 8tatutaa. howover, 8pe0frfdsg    mmatioa
     a oorporat~on
                 orgaalsi3d          ror the purpoua    0r sup~orfbg   e4
     litwary        or solantlflo   und*rtaklng.

              It Is too r~ih~ntdl   to requirethe.oltatloll
                                                          ot
                that one alaiming an umption rror:
     ruthorlt;fea                                  thr raymeat
..   ortimes mum% oloarlp 0011,within the sxmptioas Wmrofrom
     promha bythelaw. St is our opinion, therefore,that l?
     suoh propored.ahartaria granted 8s a litarary and sQlantlfl0
     undartakinga riling roe or $10.00 will be ohargrableand
     that sush oorporationwill be liable ror iranchla tax.8 under
     the provlsioar0r iu-tioh 1094, ~~~2x4.




                                              -.
           ATTORNEY GffN=-AT.